Citation Nr: 1549654	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected anxiety disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right lower extremity disorder.

5.  Entitlement to service connection for left lower extremity disorder.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to service connection for a left foot disorder.

8.  Entitlement to service connection for a heart attack.

9.  Entitlement to service connection for strokes.

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from January 2004 to June 2004, July 2007 to May 2008, and June 2008 to June 2009, to include service in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014, the Board remanded the Veteran's claims for service connection for a back disorder and bilateral hip disorders further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  



FINDINGS OF FACT

1.  A chronic back disability was not shown in service, back arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current back disorder is etiologically related to her active service or is due to or aggravated by a service connected disability.

2.  The Veteran is not shown to have a disability manifested by bilateral hip disorders, bilateral lower extremity disorders, bilateral foot disorders, a heart attack, or strokes.

3.  The Veteran has not been shown to have a  hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. § 1110, 5017 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A. § 1110, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for service connection for a right lower extremity disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5.  The criteria for service connection for a left lower extremity disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
6.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

8.  The criteria for service connection for a heart attack have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

9.  The criteria for service connection for strokes have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

10.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided a VA examination in April 2010 (the report of which has been associated with the claims file).  In October 2014, the Board remanded the claims for service connection for a back disorder and bilateral hip disorders because the previous VA examination was inadequate regarding these service connection claims.  In April 2015, the Veteran was provided another VA examination, with July 2015 and August 2015 addendum opinions (the reports of which have also been associated with the claims file).  When taken in their entirety, the Board finds the VA examinations to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of either examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
Thus, the Board finds that VA has satisfied its duties to notify and assist.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

Back and Bilateral Hip Disorders

The Veteran filed her service connection claims for a back disorder and bilateral hip disorders in February 2010, which were denied by an April 2011 rating decision.  In October 2014, the Board remanded the claims for further development.  

In her application, the Veteran asserted her disabilities are due to her overseas service, but did not specify any event or specific injury.

STRs show that the Veteran denied any injury or illness and denied not seeking medical care for any injury or illness while on active duty in May 2009, a month prior to her separation from service.  However, she reported that she had low back pain with exertion, but denied having any radicular symptoms.  She also reported that she never sought treatment for her back pain while in service.  STRs do not document any treatment or diagnosis of any back or hip disorders during her active service.

The Veteran was afforded multiple VA examinations.  In April 2010, she reported having back pain in basic training and increased back pain during service in Iraq, but again admitted she never sought treatment.  An x-ray of her lumbar spine was normal.  While the examiner diagnosed the Veteran with a lumbar strain, the examiner did not diagnose the Veteran with any hip disorder.

In May 2012, the Veteran was afforded another VA examination for her back.  The Veteran reported that she had mild back pain after basic training and low back pain in 2008 to 2009 in Iraq.  However, she once again reported not seeking care.  She continued to deny having any radicular symptoms.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's back disorder was less likely than not (less than 50 percent) due to her military service.  The examiner noted that there was one mention of back pain noted in the post-deployment questionnaire, otherwise there was no medical evidence of treatment for a back condition.

In April 2015, the Veteran was afforded another VA examination for her back and bilateral hips.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's back disorder was less likely than not due to her military service as there was only one mention of back pain noted in a post-deployment questionnaire, otherwise there was no documentation for any back condition.  The examiner also opined that the Veteran's bilateral hip disorders were less likely than not due to her military service as there was no hip pathology "at all."  The examiner reported that the STRs and medical record did not contain evidence of any hip joint pain.  In an August 2015 addendum, the examiner further opined that the Veteran's back condition was not aggravated to a degree beyond the natural progression of the disease by her service-connected anxiety disorder as the orthopedic pathology and its attendant symptoms are unrelated to the symptoms that are generated by an anxiety disorder and the pathophysiology of the orthopedic process is separate and distinct from that of an anxiety disorder.

The Veteran has not submitted any medical evidence supporting her contention that her back disorder and alleged bilateral hip disorders are due to or the result of her military service.  VA obtained medical opinions in an effort to support the Veteran in establishing her claims.  The April 2015 VA examiner opined that the Veteran's back and bilateral hip disorders were less likely than not due to her active service and that her back disorder was not aggravated by her service-connected anxiety disorder.  The Board finds great probative value in the April 2015 VA examiner's opinions.

The record does not contain evidence of a diagnosis of an ongoing chronic back disability related to her active service.  In addition, her STRs do not document any treatment or diagnosis for a back disorder and the Veteran only vaguely reported back pain in a post-deployment questionnaire.  As such, the Board does not find that the evidence of record shows continuous back symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a back disorder.  The record contains no objective medical evidence of a chronic back disability.  In addition, the record does not contain evidence that any back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has been given to the Veteran's assertion that her back disorder and alleged bilateral hip disorders are due to her active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of musculoskeletal disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Lumbosacral strain is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing such as x-rays or MRIs are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of her back disorder and hip symptoms, she has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Such determinations would require medical expertise to conduct and interpret clinical testing and analyze the test results along with the symptoms to render a nexus opinion. Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The criteria for service connection have not been met for a back disability.  That is, the evidence did not show that a chronic low back disability was diagnosed in service or within a year of service; the weight of the evidence was against a finding that back problems have existed continuously since service; and the weight of the evidence is against a finding that the Veteran's anxiety disorder either caused or aggravated a back disorder.  Therefore, the claim is denied.  

In addition, the Board finds that evidence of a present disability has not been presented in the case of the Veteran's reported bilateral hip disorders.  At the April 2015 VA examination, the examiner found no current pathology or diagnosis of a bilateral hip disorder.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992). 

As such, the evidence fails to establish service connection for the Veteran's back disorder and alleged bilateral hip disorders, and the claims are denied.

Bilateral Lower Extremity and Foot Disorders, Heart Attack, and Strokes

The Veteran filed her service connection claims for bilateral lower extremity and foot disorders, a heart attack, and strokes in February 2010, which was denied by an April 2011 rating decision.  

STRs do not show any complaints, symptoms, treatment, or diagnoses for any of these allegations.  In addition, medical records dated after her separation from service do not show any complaints, symptoms, treatment, or diagnoses for any of these allegations.

The Veteran was afforded a VA examination in April 2010.  She reported that she has never been told she has had a heart attack or stroke.  The examiner found no evidence of a heart attack or stroke.  The Veteran also denied having any foot pain.  Finally, she denied having a bilateral lower extremity condition.  

The Veteran is competent, of course, to report that she experienced these allegations in service on her application.  However, the credibility of such an assertion is questionable in light of the fact that there is no evidence of a current disability for these allegations.  In addition, she did not identify any specific event or injury during her service in either her initial claim for benefits or her Notice of Disagreement.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the record does not show any current medical treatment (either single treatment visits or ongoing treatment) or any complaints of any bilateral lower extremity or foot symptoms, heart attack residuals, or stroke residuals.  Moreover, while she may be competent to report symptoms of these allegations, which she has not necessarily done, there is no indication that the Veteran is competent to diagnose a disorder or link any current problem that she may have to her service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Accordingly, the Board finds that the weight of the evidence is against the claims and entitlement to service connection is denied.

Bilateral Hearing Loss

The Veteran filed her service connection claims for bilateral hearing loss in February 2010, which was denied by an April 2011 rating decision. 

STRs show that the Veteran did not have hearing loss during her active service. After her separation from service, medical records do not document any hearing complaints, symptoms, treatment, or diagnosis.

The Veteran was afforded a VA examination in April 2010.  Audiological testing showed she did not having a hearing loss disability for VA purposes as none of her auditory thresholds were 40 or greater, she did not have 3 or more auditory thresholds of 26 or greater, and did not have Maryland CNC test results of 94 percent or less.  38 C.F.R. § 3.385 (2015). Here, the record does not show any current bilateral hearing loss for VA compensation purposes.  

In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, the Board finds that the weight of the evidence is against the claim and entitlement to service connection for hearing loss is denied.


ORDER

Service connection for a back disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right lower extremity disorder is denied.

Service connection for left lower extremity disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for a heart attack is denied.

Service connection for strokes is denied.

Service connection for bilateral hearing loss is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


